EXHIBIT 10.5

INSPIRE PHARMACEUTICALS, INC.

AMENDED AND RESTATED

DIRECTOR COMPENSATION POLICY

 

Amended and Restated: March 29, 2007    Page 1 of 4

 

--------------------------------------------------------------------------------

All non-employee members (each, a “Director” and, collectively, the “Directors”)
of the Inspire Pharmaceuticals, Inc. (the “Company”) Board of Directors (the
“Board”) shall receive the following compensation pursuant to this Amended and
Restated Director Compensation Policy (this “Policy”):

 

A. Cash Compensation.

1. Each Director shall receive $30,000 annually to cover general availability
and participation in meetings and conference calls of the Board;

2. Each Audit Committee member shall receive $10,000 annually to cover general
availability and participation in Audit Committee conference calls and meetings;

3. Each Corporate Governance Committee member shall receive $10,000 annually to
cover general availability and participation in Corporate Governance Committee
conference calls and meetings;

4. Each Compensation Committee member shall receive $10,000 to cover general
availability and participation in Compensation Committee conference calls and
meetings;

5. The Chairman of the Board shall receive an additional $30,000 annually. The
Chairman of each committee identified above shall receive an additional $10,000
annually; and

6. Each Director shall receive $3,500 per day, plus reasonable out-of-pocket
travel expenses, to cover preparation for, attendance at and participation in
the meetings, seminars and other events comprising the Company’s “Science Day”,
including any follow-up discussions relating to the issues discussed at the
Science Day (it being understood that such compensation shall be paid only to
those Directors that attend a Science Day and that the events constituting a
Science Day may take place over a period of time covering up to 48 hours).



--------------------------------------------------------------------------------

INSPIRE AMENDED AND RESTATED DIRECTOR COMPENSATION POLICY    PAGE 2 OF 4

 

 

B. Stock Option Grants.

1. A stock option grant in the amount of 50,000 shares will be granted to each
Director upon initial election to the Board, which stock option will vest over
three years commencing on the date of grant as follows: 20,000 shares in year
one (1/4th of such 20,000 shares per quarter), 15,000 shares in year two (1/4th
of such 15,000 shares per quarter) and 15,000 shares in year three (1/4th of
such 15,000 shares per quarter); provided, however, that all vesting will cease
if the Director resigns from the Board or otherwise ceases to serve as Director,
unless the Board determines that the circumstances warrant continuation of
vesting;

2. A stock option grant in the amount of 30,000 shares shall be granted to each
Director at the time of each annual meeting of the Board of Directors, which
stock option will vest over the one year period commencing on the date of grant
(1/4th of such 30,000 shares per quarter); provided, however, that all vesting
will cease if the Director resigns from the Board or otherwise ceases to serve
as Director, unless the Board determines that the circumstances warrant
continuation of vesting; and

3. A stock option grant in the amount of 10,000 shares shall be granted to the
Chairman of the Board at the time of the annual meeting of the Board of
Directors, which stock option grant will vest over the one year period
commencing on the date of grant (1/4th of such 10,000 shares per quarter);
provided, however, that all vesting will cease if such person resigns from the
position of Chairman of the Board, unless the Board determines that the
circumstances warrant continuation of vesting.

 

C. Vacancies. In the event that a Director is appointed to fill a vacancy on the
Board, any Committee of the Board, or as Chairman of the Board, the Board will
determine the amount of cash compensation and stock option grants appropriate to
provide such Director with comparable compensation for the period such Director
will so serve for the remainder of the term.

 

D. Payment/Grant Procedure. All cash compensation payments made pursuant to this
Policy shall be paid quarterly in arrears as soon as practicable, but not later
than 10 days, after the last day of such quarter.

All stock options awarded pursuant to this Policy (other than options granted
pursuant to Paragraph C and, in certain circumstances options granted pursuant
to Paragraph B.1) shall be granted on the date of the annual meeting of the
Board of Directors, and the exercise price for each share available under such
option will be equal to the fair market value of the common stock of the
Company, par value of $.001 per share (the “Common Stock”), on the date of such
grant. All stock options awarded pursuant to Paragraphs B.1 and C of this Policy
shall be granted on the date of such appointment, and the exercise price for
each share available under such option will be equal to the fair market value of
the Common Stock, on the date of such grant.

 

E.

Effective Date. All cash compensation provisions of this Policy and any stock
option grant pursuant to Paragraph B.1 shall be effective as of April 1, 2007.
The Stock option grant provisions of Sections B.2 and B.3 of this Policy shall
be effective for Directors



--------------------------------------------------------------------------------

INSPIRE AMENDED AND RESTATED DIRECTOR COMPENSATION POLICY    PAGE 3 OF 4

 

 

elected or serving as of the annual meeting of stockholders to be held in, or
after, 2007, or appointed to a Committee or as Chairman of the Board at the
annual meeting of the Board of Directors to be held in, or after, 2007.

 

F. Change of Control Provisions. Notwithstanding the foregoing, all options
granted under this Policy shall vest immediately if: (i) there is a Change of
Control (as hereinafter defined); and (ii) the optionee will cease to serve as a
Director of the Company as a result of such Change of Control.

(a) For purposes of this Policy, a “Change of Control” means the determination
(which may be made effective as of a particular date) by the Board, made by a
majority vote that a Change of Control has occurred, or is about to occur. Such
a change shall not include, however, a restructuring, reorganization, merger or
other change in capitalization in which the Persons (as defined below) who own
an interest in the Company on the date hereof (the “Current Owners”) (or any
individual or entity which receives from a Current Owner an interest in the
Company through will or the laws of descent and distribution or otherwise)
maintain more than a fifty percent (50%) interest in the resultant entity.
Regardless of the vote of the Board or whether or not the Board votes, a Change
of Control will be deemed to have occurred as of the first day any one (1) or
more of the following subsections shall have been satisfied:

(b) Any Person (other than the Person in control of the Company as of the date
of this Agreement, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a company owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than thirty-five percent (35%) of the combined voting power of the Company’s
then outstanding securities; or

(c) The stockholders of the Company approve:

(i) A plan of complete liquidation of the Company;

(ii) An agreement for the sale or disposition of all or substantially all of the
Company’s assets; or

(iii) A merger, consolidation or reorganization of the Company with or involving
any other company, other than a merger, consolidation or reorganization that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after such merger,
consolidation or reorganization.

(d) However, in no event shall a Change of Control be deemed to have occurred,
with respect to the optionee, if the optionee is part of a purchasing group
which consummates the Change of Control transaction. The optionee shall be
deemed “part of the purchasing group” for purposes of the preceding sentence if
the optionee is an equity participant or has agreed to become an equity
participant in the purchasing company or group (except for (i) passive



--------------------------------------------------------------------------------

INSPIRE AMENDED AND RESTATED DIRECTOR COMPENSATION POLICY    PAGE 4 OF 4

 

ownership of less than five percent (5%) of the voting securities of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise deemed not to be significant, as determined
prior to the Change of Control by a majority of the continuing non-employee
Directors).

(e) For purposes of this Paragraph F, “Person(s)” shall have the meaning given
in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”),
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (A) the Company or any of its subsidiaries; (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries; (C) an underwriter temporarily holding securities
pursuant to an offering of such securities; (D) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company; or (E) an entity or
entities which are eligible to file and have filed a Schedule 13G under Rule
13d-l(b) of the Exchange Act, which Schedule indicates beneficial ownership of
fifteen percent (15%) or more of the outstanding shares of common stock of the
Company or the combined voting power of the Company’s then outstanding
securities.